Title: 3d. Sunday.
From: Adams, John Quincy
To: 


       Thermometer in the morning at 15 degrees cold. Fine weather. I went to take a walk with Mr. Peyron the Swedish Consul, and Mr. Montréal. Went into the house where Peter the great resided; it is of wood painted in imitation of brick and is but one Story high, and has four very small rooms in it. There is a Porch since put round it to sustain it, and under the Porch is kept a barge of Peter the great’s own building. Finished Hume’s 2d. Volume. 515 pages.
      